This case is similar to that just decided, of Johnson & Ward vs. Brandt & Foster, except that there the appeal prayed was from an order, discharging Foster from custody, after he had been arrested, and held in confinement, for want of bail. The judge has assigned the same reason as in the preceding case, that there has not yet been a final judgment; but here, as well as in that which we have this moment acted on, we think an improper discharge of the defendant out of custody, might work an irreperable injury to the plaintiff in the suit, and are of opinion, that in this case also a mandamus do issue.